People v Patric T. (2016 NY Slip Op 02174)





People v Patric T.


2016 NY Slip Op 02174


Decided on March 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2016

Mazzarelli, J.P., Manzanet-Daniels, Kapnick, Webber, JJ.


620 292/12

[*1]The People of the State of New York, Respondent,
vPatric T., Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (William Terrell III of counsel), respondent.

Judgment, Supreme Court, Bronx County (Ann M. Donnelly, J. at plea; Ralph A. Fabrizio, J. at sentencing), rendered June 20, 2013, convicting defendant of criminal possession of a weapon in the second degree, and sentencing him to a term of 3½ years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of adjudicating defendant a youthful offender and reducing the sentence to a term of 5 years' probation, and otherwise affirmed.
We find that the circumstances cited by defendant render him an eligible youth (see  CPL 720.10[3][i]), and we find the
sentence, including the denial of youthful offender treatment, excessive to the extent indicated. In light of this determination, we find it unnecessary to reach any other issues.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2016
CLERK